Date- 41-22-24

To: The Honorable Patti QB. Saris
4 Courkhouse \Nay, Suite 2300
Boston, MA 022410

| a2 3
¢ eg | Bz
From: Shaun Miler 29 - oe
Req. No. 19744-058 fe 3
, 7 39 a
Metropolitan Detention Center a

BO 24h Street
Brooklyn NY 11242

Re: CaseNo. 1:16-(R- 10090 - PBS
Update on LOWID-19 Conditions at MDC Brooklyn
in Telation +o Tecent Motion Lae Lompassionate (Release

Dear Sees Honor :

Qn 4-49-24 = sent an Emergency Motion ie
Compassionate Release to this Court, Seething to be
released tv home continement either Tor We Temaindet
ot my Senbence or 35.4 Condition of Supennsed Release,
based on the igh risk am at for severe illness or
death from Conp-\9 due +o WY current medi cal
Condition Cobesity ), the horrendous Covio-1.9
C PAGE 41 of 4 )
Conditions ab my Facility, the Complete lack of
proper healthcare provision here at MDC Brooklyn,
And other €xtraordinary dnd Compelling issues
Surrounding the Circumstances of WY wcarceration,
an eny Motion, explained how Lam current|y
being forced +o both live and work around Sick
seatt members and infected iamotes. The Nery
next day atter placing wny Motiow inthe mail yo
this Court, on 4-20-24, E \earned that pour-out-
oftive of my Work- detail Supervisers have Tecertly
tested Positive for Cowip- 49. Later dwat Same day,
When IL returned to Wy housing unit from Work 5
23 SICK inmate in my unit tested positive Lor
| Cowd-419, The entire unit was dren transferred te
2 “quarantine unit, yet only a portion of Ane
remaining 42 inprates in mY unit Were tested for
CovidD-19 ot Ahat time. These tests were not ‘rapia”
tests, Dut rather the Vind Aha musk be sent out
to a lal. This means Anat for the oast 3 days, ds
his now 4-22-21, have been forced to live in 2
“unit where — must be ted ley » OS Well 3S Share
| Showers, Computers, dud telephones, with okber
potentially - infected inmates pending Yest resulks,
| Sure enough | yo ddy on Ae 7 Pe 2 } the results.

ot said tests nave Come lack to prove Spproximately
| ( PAGE 2 of 4)
| 20 vnore InMnaTeS Seo my Nousing unix - be intected
with CovidD-19. Furthermore, ‘ne remaining inmates
Who Were not Yested on 1-20-24 have just NOW
Finally been testedy and dhe results of tnose tests
will not be in tor approvimately Inother 5 days.
“This means that TL am Shil Deing Forced to live in
Pais unit where 2 am being fed all of my Meals
by potentially- intected inmates; and where 2 must
_ Share Showers, Computers, and telephones Wikh
Sudh individuals, despite Ye Fact dat Tr mnyselt
have intact tested NEQITINE for Ahe Virus,
Addition ally, dl Ynoudh dre inmates trom my unit who
have tested positive for Cowvd-19 ( 2% intotal, or
SOZ of the unit ) have Since been Avansterred to
another * Quarantine unit : ne virus is shit lighhly
| present in nis unit, wiere3s nothing has peen
deep- cleansed, washed, disinfected) or Sonitized,
Since these inmates have tested positive for Ane
Virus. Lnmoates dre SK\\ Walking Atound with
old, Hionsy Facial masks tat Wey Wave nad for
“nonths now) dnd no naw masks ave Deen issued,
“This is a crue) dnd unusud) PUNiShmet Your _
Honor. L wave Shi yer to be Seen oy 3 doctor
regarding Whe numerous Tequests for medica
dSHention I Wave Yiled based on my obesity and
CPAGE Doh 4) |
Abe lnigh= TiS re places me a+ Lor severe i\\wess
(or death from Comsd-\9 (the earliest Tequest
dating pack +o \2-8-20), and it appears thar
none ok tne medica) Staff here 4+ MOC Brooklyn
Seem to Care much about my nedtth or Safety at
Anis point. am now live 2 Sitting Auch in the
middle of this Comp-l4-intested prison and unit,
| just Waiting for nis virus do mevit ably makeits
ANDY. into my Systeen dnd Quite posailoly Cause me
to become \noSpitalized and even die. Tam in
great fear tor my \ite and Satety because of the
inhumane Conditions IL am Currently Being forced
; Ay \ine under, Ind Amn desverately cman the
_ Court's elo inthis Very. StrlouS and ost urgent
marker, Thank you , Nour Honol, for your attention,

Very Truly,

“DATED: January 22,2024 Moa Miia

Shaun Miller

Reg, Wo: 4A FAA- 048
Metropolitan Detention Lenter
$02.94 Street
Brostilye NY 11232

( PAGE 4 of 4)
